Title: C. W. F. Dumas to John Adams, 25 February 1785
From: Dumas, C. W. F.
To: Adams, John


        
          Monsieur
          Lahaie 25e. fevr. 1785.
        
        La copie ci-jointe de la réponse de Mr. le Conseiller Fiscal de l’Amirauté van der Hoop, aux questions que j’avois proposées de la part de l’honble. Com̃ission par une note, étoit faite dès Samedi dernier; & je l’aurois envoyée Mardi à V. E. avec une Lettre pour le Congrès, très intéressante sur les affaires internes de cette Rep., si l’état de mon Epouse, déjà fort indisposée depuis plusieurs jours, n’avoit pas empiré de maniere à nous allarmer extrêmement. Actuellement encore nous ne som̃es pas rassurés. Sa maladie est une fievre bilieuse. Nous présentons nos respects à Mesdames Adams. Dieu veuille qu’un changement favorable, me laisse la liberté d’esprit nécessaire, pour vous écrire plus en détail la semaine prochaine. Mes respects, S’il vous plait, à Messieurs Vos Collegues, De Votre Excellence le très-humble & très-obéissant serviteur
        
          Cwf Dumas
        
       
        ENCLOSURE
        
          
            Copie
            Fait à La Haie ce 19 Fevrier 1785
          
          Le Soussigné, Conseiller Fiscal du College de l’Amirauté d’Amsterdam, ayant conféré avec Monsieur Bisdom, Conseiller Fiscal de l’Amirauté de la Meuse, sur le contenu de la Note de Mr. Dumas, en date du 31 Décembre dernier, qui leur fut conjointement remise,—a l’honneur de remettre ci-joint à Mr. Dumas la réponse aux questions, qui font l’objet de la dite note, pour l’Information de la Com̃ission Plénipotentiaire des Etats-Unis à Paris; pendant qu’il peut l’assurer, tant en son nom, qu’en celui de Mr. Bisdom, qu’ils ont l’un & l’autre saisi avec empressement cette occasion de pouvoir lui être de quelque utilité /signé
          
            J. C. Van der Hoop.
          
        
        
           
            
              Questions.
              Réponse à la 1e. Question
            
            
              1. Quels présens L. H. P. donnerent l’hiver dernier à l’Empereur de Maroc, & à Son Ambassadeur?
              L. H. P. ont donné à cette occasion tout l’Equippement pour deux Frégattes de guerre; dix Pieces de canon de bronze, de 24 Livres de balle, & dix de 18 Livres: & ont en outre fait remettre à l’Ambassadeur de Sa Maj. Impe. deux Montres, quelques Pieces de Drap de différentes couleurs, de la Mousseline, du Thé, du Sucre, de la Porcelaine, &c. à la disposition de Mr. l’Ambassadeur; pour avoir de quoi se rendre plus agréable à son retour auprès de l’Empereur.
            
            
            
            
            
            
              
              R. à la seconde Q.
            
            
              2. Qu’ont-Elles été dans l’usage de donner?
              L. H. P. ont envoyé de temps à autre une Montre richement montée. Il y a quelque temps qu’Elles ont fait remettre un présent d’un Poignard, enrichi de Diamants, de la valeur de 45,000 florins; & en dernier lieu deux-mille fusils, qui avoient coûté environ 18,000 florins.
            
            
              
              à la troisieme.
            
            
              3. Quelles sont les som̃es que la République donne annuellement à Alger, à Maroc, à Tunis, à Tripoli, à tout autre Etat pareil?
              Il n’y a rien de fixé à cet égard par rapport au Maroc, à Tunis, Tripoli, & d’autres Etats pareils. On y envoie de temps en temps quelques présents pour les obliger.— Quant à Alger, L. H. P. sont dans l’usage d’y envoyer chaque année pour la valeur de cinquante à soixante mille florins en Agrets & en Poudre à Canon.— C’est ce qu’on appelle les Présents ordinaires.— Les présents extraordinaires s’y envoient outre cela tous les deux ans, & consistent en étoffes, Draps, Porcelaines, Sucre, & montent chaque fois à environ 17,000 florins d’Hollande.
            
            
            
              
              R. à la quatrieme Q.
            
            
              4. Quelle est la maniere de traiter avec ces Etats-là?
              Toutes les Négociations avec les Etats susdits se font par les Consuls que la République envoie à ces différentes Puissances, & qui y résident constamment: ou bien aussi par les dits Consuls, assistés par quelque Capitaine de Vaisseau de la République: ou bien aussi, en cas de guerre & d’absence des Consuls, par le Com̃andant d’Escadre ou de Vaisseau, qui sont toujours munis dans ce cas-là de Lettres de L. H. P.
            
          
          Copié, & collationné avec les Originaux, qui sont entre mes mains, par moi-même. A La Haie le 22 Fevrier 1785.
          
            C.w.f. Dumas
          
        
       
        TRANSLATION
        
          Sir
          The Hague, 25 February 1785
        
        The enclosed copy of the response of Mr. Van der Hoop, comptroller of the admiralty, to the questions that I posed in a note on behalf of the honorable commission has been in hand since last Saturday, and I would have sent it to your excellency on Tuesday with a very interesting letter for Congress concerning the internal affairs of this republic, if the condition of my spouse, who had already been very indisposed for several days, had not worsened in a way that alarmed us in the extreme. Even now we are still not reassured. Her illness is a bilious fever. We send our respects to the Adams ladies. May God grant that a change for the better will give me the peace of mind necessary to write to you in greater detail next week. My respects, please, to your esteemed colleagues. Your excellency’s very humble and very obedient servant
        
          Cwf Dumas
        
       
        ENCLOSURE
        
          
            Copy
            Done at The Hague, 19 February 1785
          
          The undersigned comptroller of the College of the Admiralty of Amsterdam, having conferred with Mr. Bisdom, comptroller of the Admiralty of

the Meuse, on the contents of Mr. Dumas’ note, dated 31 December last and referred to them jointly, has the honor of herewith remitting to Mr. Dumas, for the information of the plenipotentiary commission of the United States at Paris, their response to the questions that are the object of the said note, assuring Mr. Dumas, not only in his own name but also on behalf of Mr. Bisdom, that both of them eagerly seized this occasion to be useful to him. Signed
          
            J. C. Van der Hoop.
          
        
        
          
            
              Questions
              Response to the first question:
            
            
              1. What presents did Their High Mightinesses give last winter to the emperor of Morocco and to his ambassador?
              Their High Mightinesses gave on this occasion all the equipment for two frigates of war, ten bronze twenty-four pound cannon and ten eighteen pounders, and in addition gave to the ambassador of his imperial majesty two watches, several pieces of cloth of different colors, muslin, tea, sugar, porcelain, etc., placed at the ambassador’s disposal so that he might have the means of making his return to the emperor more pleasant.
            
            
              
              Response to the second question:
            
            
              2. What are they in the habit of giving?
              Their High Mightinesses have sent from time to time a richly appointed watch. Some time ago they made a present of a dagger adorned with diamonds, valued at 45,000 florins, and most recently two thousand rifles, at a cost of approximately 18,000 florins.
            
            
              
              To the third:
            
            
              3. How much does the republic give annually to Algiers, Morocco, Tunis, Tripoli, and all other similar states?
              There is nothing fixed in this respect regarding Morocco, Tunis, Tripoli, and other similar states. From time to time they send presents to oblige them. As for Algiers, Their High Mightinesses are in the habit of sending there each year from 50,000 to 60,000 florins worth of cannon tackle and powder. That is what they call ordinary presents. Extraordinary presents are sent as well every other year, consisting of fabric, cloth, porcelain, sugar, and they amount each time to about 17,000 Dutch florins.
            
            
            
              
              Response to the fourth question:
            
            
              4. How do they negotiate with those states?
              All negotiations with the above-mentioned states are done by consuls that the republic sends to the various powers and who reside there all the time, or by the said consuls assisted by some captain of a ship of the line, or in case of war where consuls are not present, by a commodore of the squadron or senior captain, who for this reason are always provided with letters from Their High Mightinesses.
            
          
          Copied and collated with the originals, which are in my possession, by myself. At The Hague, 22 February 1785.
          
            C.w.f. Dumas
          
        
      